Citation Nr: 1107717	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD) with 
depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran had active military service from April 1961 to April 
1965.  His appeal to the Board of Veterans' Appeals (Board) 
originated from an April 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which denied service connection for depression.  A more recent 
January 2008 RO decision during the pendency of this appeal 
additionally denied service connection for PTSD.  So the claim is 
for an acquired psychiatric disorder inclusive of both PTSD and 
depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam) (holding that the scope of a mental health disability 
claim includes any mental disability that reasonably may be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).

In July 2008, in support of his claim, the Veteran testified at a 
hearing at the RO before the undersigned Veterans Law Judge (VLJ) 
of the Board - commonly referred to as a Travel Board hearing.  
In November 2008, the Veteran submitted additional evidence (VA 
outpatient records from the VA Medical Center (VAMC) in Saginaw, 
Michigan) and waived his right to have the RO initially consider 
this additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 
(2010).

In May 2009, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development and consideration.  Upon completion of this 
additional development, the Remand and Rating Development Team in 
Huntington, West Virginia, issued a November 2010 Supplemental 
Statement of the Case (SSOC) continuing to deny the claim and 
since has returned the file to the Board for further appellate 
review.




FINDINGS OF FACT

1.  The Veteran has received diagnoses of PTSD and secondary 
depression.

2.  The Veteran did not engage in combat while on active duty in 
the military, and none of his alleged stressors involves fear of 
hostile military or terrorist activity.

3.  There also is no competent and credible evidence 
independently confirming that any of these alleged stressors 
occurred during his service to account for his diagnoses of PTSD 
and secondary depression.


CONCLUSION OF LAW

It is not shown that the Veteran's PTSD and depression were 
incurred in or aggravated by his military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

This duty to notify has been satisfied in this case by means of 
numerous letters from the RO/AMC to the Veteran in August 2005, 
March 2006, June 2007, June 2009, August 2009, January 2010, 
February 2010, and May 2010, which, collectively, properly 
informed him of what evidence was required to substantiate his 
claim and apprised him of his and VA's respective 
responsibilities in obtaining this supporting evidence.  He also 
was notified of the downstream disability rating and 
effective date elements of his claim in the eventuality that 
service connection is ultimately granted.  See Dingess, supra.  
The August 2005 letter was the only one issued prior to the 
initial adjudication of his claim in April 2006, which is the 
preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  But even though the remaining letters were issued 
after that initial April 2006 rating decision (so post-
adjudicatory), the claim has been readjudicated in the November 
2010 SSOC, so since providing all required VCAA notice.  Thus, 
the timing defect in the provision of this notice has been 
rectified ("cured").  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

VCAA notice errors in timing or content are not presumptively 
prejudicial; rather, this determination is based on the facts of 
each specific case.  And as the pleading party, the Veteran, not 
VA, has the evidentiary burden of proof of showing how a VCAA 
notice error in either timing or content is unduly prejudicial, 
meaning outcome determinative of his claim.  
See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  He and his 
representative have not made any such pleading or allegation.



VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO and AMC obtained all records that he 
and his representative identified as potentially relevant, 
including VA treatment records.  On remand, the AMC also 
attempted to verify the Veteran's claimed stressors by requesting 
morning reports, incident reports from the Naval Prison at Long 
Beach, California, and police reports from two jurisdictions 
concerning an alleged automobile accident.  Unfortunately, 
however, none of these requests resulted in verification of any 
of the Veteran's alleged stressors.  Therefore, it was properly 
determined that there was no need to contact the U.S. Marine 
Corps and Joint Services Records Research Center (JSRRC) in a 
further attempt to verify the alleged stressors because there is 
not the required base-line of information needed to conduct a 
meaningful search for additional corroborating evidence.

With respect to the requested morning reports, the National 
Personnel Records Center (NPRC), a military records repository, 
replied in June 2009 that the requested incident reports are not 
a matter of record and neither the Marine Corps nor the Navy 
maintains morning/sick reports.  With respect to the alleged 
automobile accident, the Westminster Police Department replied in 
March 2010 that Garden Grove is the correct jurisdiction.  But 
the Garden Grove Police Department replied in May 2010 that it 
had no records concerning this automobile accident.  And in a 
June 2010 reply, the Marine Corps Archives and Special 
Collections indicated it had no records concerning an alleged 
suicide, as described by the Veteran.  Therefore, in a November 
2010 memorandum, the Remand, Rating, and Development Team made a 
formal finding that the information required to corroborate the 
alleged stressors was insufficient to send to the U.S. Army and 
JSRRC and insufficient to allow for a meaningful search of Marine 
Corps or National Archives and Records Administration (NARA) 
records.  The Board agrees with this finding given the extent of 
the efforts that were made to obtain the necessary information.  
See Fossie v. West, 12 Vet. App. 1 (1998) (holding that there is 
no duty to assist where Veteran's statements concerning in-
service stressors are too vague to refer to the JSRRC).

The Veteran has not been afforded a VA compensation examination 
because, as the Board indicated when remanding his claim in May 
2009, it already has been conceded that he has the required DSM-
IV diagnosis of PTSD with secondary depression.  So resolution of 
his claim does not turn on whether he has these alleged 
conditions, instead, on whether there is confirmation of the 
stressors he asserts caused them, which is a factual, not 
medical, determination.  So as the Board also explained when 
remanding his claim in May 2009, any need for a VA compensation 
examination necessarily would be predicated on first 
independently verifying at least one alleged stressor (which 
unfortunately did not occur despite the extensive additional 
development of the claim on remand) because none of the alleged 
stressors, as examples, pertain to events in combat, being a 
prisoner of war (POW), or personal or sexual assault that, as 
exceptions to the general rule announced in Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996), would in turn eliminate the need 
to first have this independent verification of the claimed 
underlying stressors and allow, instead, for after-the-fact 
medical nexus evidence to establish the required linkage between 
the claimed stressors and the later diagnoses of PTSD 
and depression to establish the requisite connection between 
these diagnoses and the Veteran's military service.  See 
38 C.F.R. § 3.304(f)(2), (f)(4), and (f)(5).  See also YR v. 
West, 11 Vet. App. 393, 399 (1998) and Patton v. West, 
12 Vet. App. 272, 279-280 (1999).  Moreover, as will be 
explained, the Veteran's alleged stressors also do not involve 
fear of hostile military or terrorist activity of the type 
contemplated by even the most recent revisions to subpart (f)(3) 
that took effect on July 13, 2010, and also create an exception 
to this general rule and permit affirmation of an alleged in-
service stressor with after-the-fact medical nexus evidence.  
And, lastly, VA did not adopt the PTSD nomenclature until 1980 or 
thereabouts, so there necessarily could not have been a diagnosis 
of PTSD during the Veteran's military service - which was much 
earlier, from 1961 to 1965, so as to in turn permit application 
of the remaining exception found in subpart (f)(1).  The net 
result of all of this is that a VA compensation examination in 
this circumstance is not needed to fairly adjudicate this claim 
because, even if scheduled, the designated examiner necessarily 
would have to rely on events during the Veteran's service that 
have not been confirmed to actually have occurred.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).

The Board is thus satisfied that there was substantial compliance 
with its May 2009 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 
(1999).  Accordingly, the Board finds that no further development 
is needed to meet the requirements of the VCAA or Court.

II.  Merits of the Claim

The Veteran claims that he developed a psychiatric disorder as a 
result of several traumatic and, therefore, stressful events 
during his service in the U.S. Marine Corps.  But for the reasons 
and bases set forth below, the Board finds that the preponderance 
of the evidence is against his claim, so unfortunately it must be 
denied.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Stated somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) generally speaking, 
medical evidence of a nexus or link between the claimed in-
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).

Service connection for PTSD is somewhat different in that it 
requires:  [1] a current medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), 
[2] credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and [3] medical evidence of a 
causal relationship between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f).

As the Board already conceded when remanding this claim in 
May2009, the Veteran already has established that he has this 
required DSM-IV diagnosis of PTSD, so this point is no longer in 
dispute.  His VA treatment records, including the report of his 
March 2008 psychiatric evaluation and a more recent September 
2008 mental health note confirm this diagnosis.  These diagnoses 
are presumably in accordance with the DSM-IV criteria, both in 
terms of the adequacy and sufficiency of the stressors claimed.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  These VA treatment 
records also indicate he suffers from depression secondary to his 
PTSD.  See 38 C.F.R. § 3.310(a) and (b), permitting secondary 
service connection for disability that is proximately due to, the 
result of, or aggravated by a service-connected disability.

So resolution of this appeal ultimately turns on whether there 
also is the required confirmation of a traumatic event, i.e., 
stressor, during the Veteran's military service to support his 
PTSD diagnosis and its purported relationship with his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Unfortunately, it is in this equally critical respect that his 
claim fails.

The Veteran has identified four stressors that he believes caused 
his PTSD and secondary depression.  One incident involved his 
witnessing a fellow soldier getting bitten by a snake while he 
was stationed in the Philippines between May or June of 1962; 
another incident involved his witnessing a soldier's suicide 
while stationed in Japan between March and April 1962; another 
incident involved his being attacked by a prisoner while working 
as a prison guard at the Naval Prison at Long Beach, California, 
between December 1964 and January 1965; and another incident 
involved a car accident in California between August and October 
1964.  See the transcript of his July 2008 hearing testimony.

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the Veteran "engaged in combat with the 
enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
shown through military citation or other appropriate evidence 
that a Veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the Veteran's lay testimony 
regarding the reported stressors must be accepted as conclusive 
evidence of their actual occurrence, provided the testimony is 
found to be satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  In 
such cases, no further developmental or corroborative evidence is 
necessary.  38 C.F.R. § 3.304(f)(2).  See also more generally 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

In this particular case at hand, though, no evidence shows, nor 
has the Veteran alleged, that he engaged in combat with an enemy 
force while on active duty.  He was not awarded the Combat Action 
Ribbon, Purple Heart Medal, or any other award typically 
associated with valor or heroism shown while engaged in combat 
with an enemy force.  See VAOPGCPREC 12-99 (October 18, 1999).

Where, as here, a determination is made that the Veteran has not 
shown he "engaged in combat with the enemy," or that the claimed 
stressor is not related to combat, his lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a 
medical opinion diagnosing PTSD generally does not suffice to 
verify the occurrence of the claimed in-service stressors.  
Cohen, 10 Vet. App. at 142.  That is to say, a stressor generally 
cannot be established as having occurred 
merely by after-the-fact medical nexus evidence.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).



There are exceptions to this general rule, however, albeit only 
in specifically defined situations and circumstances, none of 
which apply to this appeal.  Notably, VA has amended its rules 
for adjudicating disability compensation claims for PTSD, in new 
subpart (f)(3), to liberalize the evidentiary standard for 
establishing the required in-service stressor in certain cases.  
See 75 Fed. Reg. 39,843 (July 13, 2010).  The new regulation is 
effective for claims pending as of July 13, 2010.  See 75 Fed. 
Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly 
listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 
(July 15, 2010) (correcting effective date to July 13, 2010).

This new version of subpart (f)(3) eliminates the requirement for 
corroborating evidence of the claimed in-service stressor if it 
is related to the Veteran's "fear of hostile military or 
terrorist activity."  Specifically, this regulatory revision now 
requires that the following be demonstrated to establish service 
connection for PTSD:  1) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 2) 
a VA psychiatrist or psychologist, or contract equivalent, 
confirms the claimed stressor is adequate to support a diagnosis 
of PTSD; and 3) the Veteran's symptoms are related to the claimed 
stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); 
see also 75 Fed. Reg. 39,843 (July 13, 2010).

This exception does not apply, however, since none of the 
Veteran's alleged stressors involves "fear of hostile military 
or terrorist activity."  He also, as already alluded to, does 
not qualify for consideration of any of the other exceptions 
noted in subpart (f)(1) because there was no diagnosis of PTSD 
during service, or subpart (f)(4) because he was not a POW, or 
subpart (f)(5) because his claim is not predicate on personal or 
sexual assault.

The unfortunate consequence of not qualifying for any of these 
noted exceptions is that the record must contain service records 
or other corroborative evidence that substantiates or verifies 
his testimony and statements as to the occurrence of the claimed 
stressors.  And, regrettably, after considerable additional 
development of his claim on remand, none of his alleged stressors 
has been verified.  


So, for all intents and purposes, the events in service that he 
claims to have caused his PTSD and secondary depression have not 
been shown to actually have occurred.

As mentioned, two of the Veteran's alleged stressors involve the 
death of two soldiers.  One incident involved his witnessing a 
fellow soldier getting bitten by a snake while he was stationed 
in the Philippines between May or June of 1962, in which the 
soldier allegedly died three days later; and the other incident 
involved his witnessing a soldier's suicide while stationed in 
Japan between March and April 1962.  The RO/AMC notified the 
Veteran that the names of these two individuals were needed to 
conduct a meaningful search for corroborating evidence.  However, 
since the Veteran responded that he was unable to remember their 
names, neither stressor could be verified because there was 
insufficient information.  The RO/AMC also attempted to verify 
the automobile accident he additionally claims as cause for his 
PTSD and depression by requesting police reports from the Garden 
Grove and Westminster Police Departments.  Both departments, 
however, indicated it had no records of the accident.  There also 
is no mention of this accident in the Veteran's service treatment 
records (STRs).  The RO/AMC was also unable to obtain incident 
reports from the Naval Prison in Long Beach, California, 
dated from December 1, 1964, to January 31, 1964, in order to 
verify the alleged incident while he worked as a prison guard at 
that facility.  

The Remand and Rating Development Team therefore concluded that 
the information required to corroborate the alleged stressors was 
insufficient to send to JSRRC and insufficient to allow for a 
meaningful search of Marine Corps or NARA records.  Fossie, 12 
Vet. App. at 3 (holding that there is no duty to assist where 
Veteran's statements concerning in-service stressors are too 
vague to refer to the JSRRC).  Thus, while unfortunate, none of 
the Veteran's alleged in-service stressors has been corroborated.  
And it is this lack of a verified in-service stressor that is 
fatal to his claim, not that he does not have the required 
diagnoses.



The Board is mindful of the Veteran's lay statements and hearing 
testimony that his PTSD and depression are the result of these 
claimed stressful events that he says he experienced during his 
military service.  The Court has held that a Veteran's statements 
are competent evidence as to events and observations.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  See also Washington v. 
Nicholson, 19 Vet. App. 363 (2005) (reaffirming that a Veteran is 
competent to report what occurred in service because testimony 
regarding first-hand knowledge of a factual matter is competent).  
Also, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), 
the Federal Circuit Court recognized lay evidence as potentially 
competent to support presence of disability, including during 
service, even where not corroborated by contemporaneous medical 
evidence such as treatment records (STRs).  But the Court in 
Buchanan also went on to hold that the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  Indeed, the 
Board must make an express credibility finding regarding lay 
evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  And 
for non-combat Veterans (such as the Veteran in this appeal), 
providing non-medical related lay testimony regarding an event 
during service, Buchanan is distinguishable; the lack of 
documentation in service records must be weighed against the 
Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 
(2010).

VA regulation clearly states that corroboration of the Veteran's 
alleged in-service stressors is required for a successful PTSD 
claim when, as here, none of the exceptions in the several 
subparts of 38 C.F.R. § 3.304(f) are shown to apply.  That is to 
say, his lay testimony regarding the alleged events in service, 
even if competent, necessarily is not also sufficiently credible 
to ultimately establish that these claimed events actually 
occurred.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).



And although supporting medical evidence is not always or 
categorically required in every instance to establish the 
required correlation between the claimed conditions and the 
Veteran's military service, ultimate resolution of this appeal 
does not turn on whether there any supporting medical nexus 
evidence, instead, on the lack of evidence confirming the alleged 
stressors in service actually occurred so as to have in turn 
resulted in PTSD and depression.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009).  So the determinative issue 
ultimately is a factual, not medical determination.

Lastly, the VA treatment records indicate the Veteran's 
depression is secondary to his PTSD.  Therefore, since his claim 
for service connection for PTSD has failed, his derivative claim 
for depression necessarily also must fail because it is 
predicated on the notion that it is related to his military 
service secondarily, by way of his PTSD.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 
(1998); and McQueen v. West, 13 Vet. App. 237 (1999).

But even assuming for the sake of argument that his depression is 
unrelated to his PTSD, there would be no alternative basis to 
grant service connection for this additional disorder (even on a 
direct-incurrence basis) because there is insufficient evidence 
of a nexus or etiological link between this additional disorder 
and his military service.  See 38 C.F.R. § 3.303(a); see also 
Shedden, 381 F.3d at 1167, citing Hansen, 16 Vet. App. at 111.

First, there is no medical or lay evidence of continuity of 
symptomatology since his discharge from service in 1965.  His 
STRs make no reference to mental health related issues of any 
sort, either by way of subjective complaint (e.g., relevant 
symptom) or objective finding such as a pertinent diagnosis.  In 
fact, the first indication of psychiatric-related problems was 
not until 2005, some 40 years after his discharge from service.  
And although this, alone, is not dispositive or determinative of 
his claim, it is nonetheless probative evidence to be considered 
in determining whether there is the required linkage between this 
disorder and his military service.  See Struck v. Brown, 9 Vet. 
App. 145 (1996).  See also Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).  See, 
too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA 
did not err in denying service connection when the Veteran 
had failed to provide evidence which demonstrated continuity of 
symptomatology, and had failed to account for the lengthy time 
period for which there is no clinical documentation of disorder).  
Accordingly, the evidence of record does not support a finding 
that the Veteran has continuously experienced psychiatric 
symptoms since he left the military in April 1965.

For these reasons and bases, the preponderance of the evidence is 
against the claim.  Hence, the doctrine of reasonable doubt is 
not for application, and the appeal must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER


The claim for service connection for an acquired psychiatric 
disorder, inclusive of PTSD with depression, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


